COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                   NO. 02-17-00460-CV


In the Interest of A.L., a Child           §   From the 233rd District Court

                                           §   of Tarrant County (233-614335-17)

                                           §   February 15, 2018

                                           §   Opinion by Justice Kerr


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By _Elizabeth Kerr_____________________
                                           Justice Elizabeth Kerr